Exhibit 10.1

EXECUTION COPY

SERVICES AGREEMENT

This Agreement made this 21st day of May, 2012.

BETWEEN:

CANADIAN TIRE FINANCIAL SERVICES LIMITED, a company continued under the laws of
Canada, having its principal place of business in Oakville, Ontario, Canada
(“CTFS”)

- and -

CANADIAN HOME SYSTEMS, LTD., a company incorporated pursuant to the laws of
Ontario and having its registered head office at 333 Bay Street, Suite 2900,
Toronto, Ontario (“CHS”)

- and -

U.S. HOME SYSTEMS, INC., a company incorporated pursuant to the laws of Delaware
and having its principal place of business in 2951 Kinwest Parkway, Irving,
Texas, 75063 (“Guarantor”)

WHEREAS Guarantor, through its wholly-owned subsidiary, US Remodelers, Inc., is
engaged in the specialty product home improvement business including the
manufacture and procurement, design, sale and installation of custom kitchen and
bathroom cabinet refacing products, countertops and organizational storage
systems for closets and garages in the United States;

AND WHEREAS CTFS and CHS desire to set forth in writing the terms and conditions
of their relationship and create an agreement for the purpose of carrying on the
quotation, sale, furnishing, installation and servicing of certain CTFS approved
products and services in association with the CTC Trade Marks and the CHS Trade
Marks to Customers on an exclusive basis in the Territory;

AND WHEREAS Guarantor has agreed to guarantee to CTFS the due and prompt
performance and observance by CHS of all of the covenants, agreements and
obligations of CHS in the Agreement;

NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the mutual
covenants and agreements contained herein and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
Parties hereto covenant and agree, the one with the other, as follows:

 

1.0

DEFINITIONS

In this Agreement, the following terms shall have the following meanings set
forth below, unless the context requires otherwise.



--------------------------------------------------------------------------------

 

- 2 -

 

“Affiliate” means with respect to any Person, any other Person who directly or
indirectly Controls, is Controlled by, or is under direct or indirect common
Control with, such Person. For greater certainty, CTC Dealers shall not be
considered Affiliates of CTFS.

“Agreement” means this Services Agreement, including all Schedules attached
hereto, as they may be modified, amended or supplemented from time to time.

“Applicable Law” means any applicable:

 

  (i)

statute or proclamation or any delegated or subordinate legislation including
laws in any jurisdictions;

 

  (ii)

any Regulatory Requirement; and

 

  (iii)

any judgment of a relevant court of law, board, arbitrator or administrative
agency which has competent jurisdiction over the Parties and/or this Agreement.

“Business Day” means any day other than a Saturday, Sunday or statutory holiday
in Toronto, Ontario.

“CHS Equipment” means all equipment required by CHS to complete a Customer
Contract.

“CHS Personnel” means any employee or agent (including subcontractors) of CHS.

“CHS Trade Marks” has the meaning set out in the Trade Mark Licence Agreement.

“Commencement Date” means July 1, 2012 or such other date agreed to by the
Parties to launch the operation of the Program.

“Completion Certificate” means a document provided by CHS to the Customer
following the completion of a Customer Contract, which when signed by the
Customer, confirms the Customer Contract has been completed to the satisfaction
of the Customer.

“Contract Value” means the net amount shown on each individual Customer Contract
for all Products and Services provided to a Customer by CHS, exclusive of all
applicable taxes.

“Control” means, when applied to the relationship between one Person with regard
to any other Person, the possession, directly or indirectly, of the right or
power to direct or to cause the direction of the management and policies of such
Person whether through the ownership of voting securities, by contract
(including joint venture agreements, management agreements and limited
partnership agreements) or otherwise, and “Controls”, “Controlled” and
“Controlling” have similar meanings.

“CTB” means Canadian Tire Bank.



--------------------------------------------------------------------------------

 

- 3 -

 

“CTFS Data” has the meaning set out in Section 15.1.

“CTC” means Canadian Tire Corporation, Limited, a corporation incorporated under
the laws of Ontario.

“CTC Dealers” means independently owned and operated authorized Canadian Tire
associate dealers.

“CTC Trade Marks” has the meaning set out in the Trade Mark License Agreement.

“Customers” means customers of CTFS.

“Customer Contract” means an agreement entered between Customer and CTFS for the
provision of Services.

“Customer Materials” means the Customer Contract, the Completion Certificate and
all related materials to be provided to the Customer (including estimate and
quotation forms and product brochures).

“Governmental Authority” means any federal, provincial, territorial, regional,
municipal or local government or governmental authority, quasi-governmental
authority, court, government or self-regulatory organization, commission, board,
tribunal, organization, or any regulatory, administrative or other agency, or
any political or other subdivision, department, or branch of any of the
foregoing.

“Guarantor” means U.S. Home Systems, Inc.

“Indemnified Party” means a Person whom CHS or CTFS, as the case may be, is
required to indemnify under Section 20.0.

“Indemnifying Party” means, in relation to an Indemnified Party, a Party to this
Agreement that is required to indemnify such Indemnified Party under
Section 20.0.

“Intellectual Property Rights” means all intellectual and industrial property
rights and rights of a similar nature including all rights in and to patents
including all issued patents and inventions and pending applications therefor
and patents which may be issued from current applications (including divisions,
reissues, renewals, re-examinations, continuations, continuations-in-part and
extensions); trade-marks; copyrights; industrial design rights; rights
pertaining to trade secrets and confidential information; publicity rights;
personality rights; moral rights; and other intellectual property rights whether
registered or not and all applications, registrations, renewals and extensions
pertaining to the foregoing.

“Job” means the Services to be performed by CHS pursuant to a Customer Contract
at Customer’s residence.



--------------------------------------------------------------------------------

 

- 4 -

 

“Leads” means a Customer’s request for a Service that: (a) has a unique
identifying code; and (b) contains information pertaining to a Person who is
interested in purchasing Products and/or Services from CTFS whether or not
resulting in an actual sale.

“Losses” means losses, actions, causes of action, judgments, fines, penalties,
fees, claims, damages, demands, liabilities, expenses (including, without
limitation, all legal fees and disbursements) suits and proceedings of any kind
whatsoever, actual or alleged.

“OSFI” means the Office of the Superintendent of Financial Institutions.

“Parties” means CTFS and CHS collectively and “Party” means either of them.

“Person” includes any individual, corporation, company, partnership,
governmental body, joint venture, association, trust or any other entity.

“Products” means kitchen and bathroom cabinet refacing, countertop and flooring
products, including drawer fronts, boxes and hardware accessories, laminate,
granite and solid surface countertops, acrylic bathtub liners, wall surrounds
and related accessories.

“Program” means the rollout of CTFS’ offering to Customers of the Services to be
provided by CHS in the Territory.

“Regulatory Requirements” means any authorization, consent, approval, licence
requirement, order, judgment, pronouncement, decision, direction, directive,
request for information, policy, administrative interpretation, guideline or
ruling (and all related conditions and stipulations) issued or prescribed by a
Governmental Authority, and includes any published regulatory guidelines.

“Services” means the quotation, sales, furnishing, installation and warranty
servicing of the Products to be provided by CHS to Customers.

“Term” has the meaning set out in Section 2.1.

“Territory” means Canada.

“Trade Mark Licence Agreement” means the agreement made as of the date of this
Agreement between CTC, CTFS and CHS pursuant to which CHS is granted the right
to use the CTC Trade Marks and CTFS is granted the rights to use the CHS Trade
Marks in connection with this Agreement, attached hereto as Schedule A.

“Software Vendor” means the owner or licensee of software used by CTFS (and to
be used by CHS and CHS Personnel) as a lead management system, the current
vendor being Centah Inc., a corporation under the laws of Ontario.

“Vendor Assessment” has the meaning set out in Section 7.4.

“WHMIS” means Workplace Hazardous Materials Information System, Canada's
national hazard communication standard or its equivalent.



--------------------------------------------------------------------------------

 

- 5 -

 

2.0

APPOINTMENT AND TERM

2.1             CTFS hereby appoints CHS as the exclusive (subject to
Section 2.2) provider of the Services to Customers in the Territory, and only
within the Territory, using the CTC Trade Marks, pursuant to the terms of this
Agreement. The term of this Agreement shall begin on the first day written above
and continue for a period of three (3) years, subject to such earlier
termination as set out in this Agreement (the “Initial Term”). This Agreement
shall automatically be extended for successive two (2) year terms (the “Renewal
Term”) unless either party gives written notice to the other party within 180
days of the expiration of the Initial Term or Renewal Term, as applicable, of
its intent not to renew or extend this Agreement. The Initial Term, together
with any Renewal Term(s) are collectively referred to as the “Term”.

2.2             Nothing in this Agreement shall prevent CHS or its Affiliates
from providing, directly or indirectly services similar to the Services outside
the Territory.

2.3             The parties agree that this Agreement does not require or
involve the payment of a non-refundable franchise fee.

2.4             The Program shall be launched at CTC locations across Canada in
four (4) separate stages, as identified below, and subject to such changes in
timing and location as mutually agreed to by the Parties:

 

  (a)

Phase I – commencing on the Commencement Date, the Program will be offered in
certain locations in the Province of Ontario, as agreed by the Parties;

 

  (b)

Phase II – commencing by December 31, 2012, the Program will be offered
throughout the Province of Ontario;

 

  (c)

Phase III – commencing by December 31, 2013, the Program will be offered
throughout the rest of Canada outside of the Province of Quebec; and

 

  (d)

Phase IV – commencing by December 31, 2014, the Program will be offered
throughout the Province of Quebec.

 

3.0

EXCLUSIVE ARRANGEMENT

3.1             CHS covenants that during the Term neither CHS nor its
Affiliates will provide in the Territory services or products substantially
similar to the Services and Products to any of the following Persons or their
respective Affiliates:

 

  (a)

Home Depot of Canada Inc.;

 

  (b)

Sears Canada Inc.;

 

  (c)

Lowes Companies Canada, ULC;

 

  (d)

Rona Inc.;



--------------------------------------------------------------------------------

 

- 6 -

 

  (e)

Home Hardware Stores Limited;

 

  (f)

Wal-Mart Canada Corp.;

 

  (g)

Costco Wholesale Canada Ltd.;

 

  (h)

Target Canada Co.; and

 

  (i)

Hudson’s Bay Company.

 

4.0

CHS EQUIPMENT; LOCATION; BUSINESS CONTINUITY

4.1             CHS, entirely at its sole expense, will purchase and maintain
all vehicles, tools, equipment, materials, mobile devices, computer hardware and
software and other supplies as may be necessary and proper for the provision of
the Services.

4.2             CHS acknowledges and understands that it is under no obligation
under this Agreement or otherwise to purchase from CTFS or CTC any tools,
equipment, parts, supplies, materials or inventory to provide the Services and
that neither CTFS nor CTC requires it to make a total annual investment in any
amount either to acquire the right to provide the Services or to provide the
Services.

4.3             During the provision of the Services at all times and at its
location CHS agrees to prominently display its business licence and, upon the
request of CTFS, to prominently display and do all things as CTFS may feel is
reasonably necessary to inform Customers that the Services are being provided by
CHS and not CTFS.

4.4             CHS shall be responsible for business continuity and disaster
recovery planning, testing, implementation and execution, including as more
fully set forth in its business continuity plan/disaster recovery plan. CHS
shall make its business continuity plan/disaster recovery plan available at CHS’
offices during CHS’ regular hours of business for review by CTFS upon no less
than ten (10) days prior written notice to CHS by CTFS. During any such review,
or at such other time as the parties may mutually agree, CHS shall make
available to CTFS, for the purpose of responding to questions concerning CHS’
business continuity plan/disaster recovery plan, one or more members of CHS
Personnel who are knowledgeable about CHS’ business continuity plan/disaster
recovery plan, the manner in which it is tested and the manner in which it would
be implemented in the event of a disaster. CHS’ business continuity
plan/disaster recovery plan will:

 

  (a)

address all critical functions and operations of the Services;

 

  (b)

specify recovery time frames for each critical function and operation used by
CTFS; be thoroughly tested at least annually; and be regularly updated to the
extent necessary.

4.5             CHS shall provide to CTFS a summary of its business continuity
plan/disaster recovery plan upon request and shall provide to CTFS a report of
the results of all CHS business continuity plan/disaster recovery plan tests
conducted during the Term. CHS shall also cooperate reasonably with CTFS in
efforts to coordinate the operation of CHS' business continuity



--------------------------------------------------------------------------------

 

- 7 -

 

plan/disaster recovery plan and CTFS’ business continuity plan/disaster recovery
plan so that, to the extent reasonably feasible, such plans would operate
effectively together in the event both were required to operate at the same
time.

 

5.0

CUSTOMER PAYMENTS

5.1             All payments for Services under Customer Contracts shall be made
by Customer directly to CTFS, by way of payment mechanisms approved from time to
time by CTFS.

5.2             All payments shall be processed by CTFS and shall not be
processed by CHS for its own account. All payments by Customers are monies owing
to CTFS, and if collected by CHS, shall be deemed to have been collected by CHS
as agent on behalf of CTFS.

5.3             CHS agrees and acknowledges that CTFS shall only accept payment
from Customers in a form of payment approved from time to time by CTFS, and that
as of the date of this Agreement the following forms of payment are accepted by
CTFS:

 

  (a)

Canadian Tire-branded credit cards;

 

  (b)

Major credit cards, including MasterCard, VISA, and American Express;

 

  (c)

Credit service plans established by CTFS;

 

  (d)

Certified cheques and money orders; and

 

  (e)

Other payment methods approved by CTFS in advance.

5.4             If requested by CTFS, CHS agrees to require that a Customer
provide identification of a nature specified from time to time by CTFS to
confirm the identity of any Customer applying for CTFS credit service plans,
including credit cards offered by CTFS and the verification of such
identification.

5.5             CHS acknowledges that CTB is an Affiliate of CTFS, a regulated
entity and subject to guidelines established by OSFI, including Guideline B-8
titled “Deterring and Detecting Money Laundering and Terrorist Financing” and
that CTFS is responsible for ensuring that CHS and CHS Personnel conduct their
activities in accordance with these guidelines. Accordingly, CHS agrees to
comply with directives of CTFS established from time to time in order to ensure
that CTB is in compliance with OSFI Guideline B-8 or such other guidelines, or
Applicable Laws, as may be applicable to CTB, including directives relating to
customer identification and verification policies and procedures, and any other
applicable regulatory requirements. If requested by CTFS and at CTFS’ sole
expense, CHS agrees ensure that CHS and CHS Personnel complete and certify to
the satisfaction of CTFS, the completion of any training provided by CTFS in
relation to OSFI Guideline B-8.



--------------------------------------------------------------------------------

 

- 8 -

 

6.0

FEES

6.1             In consideration for the completion of the Services to be
performed under a Customer Contract on behalf of CTFS, under the terms,
provisions and conditions of this Agreement, CTFS will pay to CHS the fees set
out in Schedule B attached hereto:

 

7.0

PERIODIC REPORTS AND AUDIT

7.1             Each of the Parties agree that all reports or invoices rendered
under this Agreement shall properly reflect the facts of all activities handled
by such Party and may be relied upon as being complete and accurate by the other
Party in any further recording or reporting made by the other Party for any
purpose.

7.2             Each of the Parties shall keep books, records and accounts
pertaining to the provision of the Services and each of the Parties shall have
access, after having provided three (3) Business Days’ notice, to review all
files, data, correspondence, computer files, books and accounting records
relating to the provision of the Services for inspection or auditing purposes
during the Term and for a period of two (2) years following termination of this
Agreement in order to confirm each of the Parties’ compliance with the terms of
this Agreement.

7.3             If an inspection or audit indicates errors in any reports or
invoices rendered to a Party under this Agreement, then the other Party shall
immediately make the appropriate adjustments and refund any payments owing to
such Party.

7.4             CHS acknowledges and agrees that CTFS shall have additional
rights to audit and monitor CHS as part of its standard vendor evaluation (the
“Vendor Assessment”) to verify CHS' compliance of all of its obligations set out
in this Agreement. The parameters of the Vendor Assessment are set forth in
Schedule G.

7.5             CHS agrees to co-operate reasonably in the conduct of such
Vendor Assessment and to provide access, after having received five (5) Business
Days’ notice, to its facilities, employees, systems and pertinent documentation
in order for CTFS to carry out the Vendor Assessment.

 

8.0

CUSTOMER RELATIONS; CUSTOMER MATERIALS

8.1             CHS will at all times maintain a policy of customer satisfaction
and will use commercially reasonable efforts to resolve or adjust all complaints
and controversies with Customers with respect to the Services. If the warranty
for a Service or Product has expired CHS will not be required to perform any
repair service or provide any inspections or estimates unless Customer agrees to
pay for same. In any case in which a resolution or adjustment is unsatisfactory
to the Customer, CTFS shall have the right, to request that CHS make such
further adjustment as CTFS and CHS may deem necessary under the circumstances
provided that any adjustment proposed by CTFS shall not exceed the applicable
Contract Value and provided that such further adjustment is mutually agreed to
by the Parties. CTFS may deduct the amount of any such adjustment from any
amount owing to CHS in respect of the Customer Contract under this Agreement.
Where CTFS has made such an adjustment as a goodwill gesture to the applicable
Customer and not as a result of CHS’ failure to meet the standards of quality
and/or



--------------------------------------------------------------------------------

 

- 9 -

 

performance of Products and Services provided for in this Agreement, then the
Fees owing to CTFS from CHS shall be correspondingly reduced. CHS shall maintain
and make available to CTFS files pertaining to Customer complaints and their
adjudication and resolution. CTFS agrees that it will advise CHS' customer care
department of all complaints received by CTFS from Customers, and CHS shall have
reasonable time to resolve such complaints before any adjustment is proposed by
CTFS.

8.2             The forms of the Customer Materials shall developed by CTFS in
its sole discretion. CTFS shall consult with CHS in the development of the
Customer Materials and CHS shall provide assistance in such development as
reasonably requested by CTFS. In providing the Services, CHS shall only use
Customer Materials as approved and provided (at no charge to CHS) by CTFS. CHS
shall be responsible for the printing and distribution of Customer Materials as
required to perform the Services.

8.3             CHS will not charge Customers for estimates or quotations for
the Services. CHS agrees only to use forms provided by CTFS as part of the
Customer Materials in order to provide estimates or quotations to Customers.

8.4             CHS Personnel shall assist CTFS in its relations with Customers
and agree at all times to be courteous and polite to Customers, and exhibit
honesty and integrity at all times.

8.5             CHS agrees to report promptly to CTFS any problems or complaints
relating to the provision of the Services.

 

9.0

STANDARDS

9.1             CHS undertakes and agrees to carry out the Services in
accordance with the terms of this Agreement and, without limiting the generality
of the foregoing, to observe no less than the minimum standards of quality
and/or performance of products and services (including the Products and
Services) as set forth in Schedule C (which shall be supplemented, amended or
modified by CTFS from time to time and, upon notice to CHS, shall be deemed to
be so supplemented, amended or modified) and Schedule D attached hereto which
are known or ought to be known by CHS and shall be in compliance with all
Applicable Laws and to CTFS standards. CTFS shall have the right to inspect all
aspects of the Services and the Products from time to time to ensure that the
quality of the Services and the Products meets its approval. Notwithstanding
Section 9.1, CHS will have a sixty (60) day grace period from the Commencement
Date during which period the minimum standards of quality set out in Schedule C
will not be enforced by CTFS.

9.2             CHS agrees to comply with CTFS’ current Code of Conduct, as same
may be updated by CTFS upon delivery to CHS from time to time, as set forth in
Schedule E attached hereto.

9.3             CHS acknowledges and agrees that in order to obtain access to
the software and database platform to obtain Leads, it must comply with the
Terms and Conditions of use of the Software Vendor as set forth in Schedule F
attached hereto. There shall be no requirement for CHS to make any payment to
CTFS or its Affiliates for access to such software and database platform.



--------------------------------------------------------------------------------

 

- 10 -

 

9.4             CHS shall comply with all deadlines and time and priority
related obligations concerning the provision and performance of the Services.

9.5             CHS represents, warrants and covenants to CTFS that CHS and CHS
Personnel have and will at all times maintain all skills, qualifications,
expertise and experience necessary to perform the Services with professional
skill, care and diligence, in an efficient, cost-effective manner, at all times
consistent with industry standards applicable to leading service providers of
similar services and otherwise in accordance with the terms of this Agreement.

9.6             CHS warrants and represents the full and faithful performance by
itself and by CHS Personnel of all the terms and conditions contained in this
Agreement and will use commercially reasonable efforts to ensure that CHS
Personnel comply with the terms of this Agreement. CHS will clearly advise all
CHS Personnel that each CHS Personnel is not the agent, employee or otherwise
retained in any capacity by CTFS, CTC or any of their Affiliates.

9.7             CHS agrees to immediately report to CTFS the occurrence of any
material safety or environmental incidents including but not limited to, product
spills, product mixes, electrical safety incidents, vehicle accidents, fires,
explosions, damage to property, fatalities and lost time injuries consistent
with any procedures communicated to CHS.

9.8             CHS understands and acknowledges that the proper performance of
the Services by CHS is of paramount importance to CTFS and CHS. Therefore, CHS
agrees to supervise the performance of CHS Personnel to ensure the quality and
proper performance of the Services as required under this Agreement.

 

10.0

SERVICE WARRANTY

10.1           CHS shall provide the post installation warranty service as set
forth in Schedule C attached hereto. Should CHS fail to honour its warranty
obligations then CTFS shall have the right to have the defect corrected at CHS'
expense and CTFS may, in addition to any other remedies it has, withhold and use
any monies then and thereafter due to CHS, if any, as set-off for any amounts
owing to Customer or CTFS.

 

11.0

EMPLOYEES

11.1           CHS shall have no authority to employ or retain persons on behalf
of CTFS and no CHS Personnel of CHS shall be considered to be employees,
subcontractors, servants or agents of CTFS, said persons at all times remaining
employees, servants, agents or subcontractors (as applicable) of CHS which shall
have the sole and exclusive control over labour and employee relations policies
and policies relating to wages, hours of work, working conditions, and
conditions of CHS Personnel. CHS shall have the sole and exclusive right to
hire, transfer, suspend, lay off, recall, promote, assign, discipline, adjust
grievances and discharge said employees, provided, however, that at any time
CTFS so requests, CHS will immediately transfer any CHS Personnel who is
objectionable to CTFS, acting reasonably, for reasons of safety or security of
Customers, employees or merchandise, or whose conduct impairs CTFS’ goodwill or
Customer relations.



--------------------------------------------------------------------------------

 

- 11 -

 

11.2           CHS shall assume complete responsibility for all salaries and
other compensation of all CHS Personnel and will make all necessary salary
deductions and withholdings from said employees' salaries and other
compensation, and assume full responsibility for the payment of any and all
contributions, taxes and assessments and agrees to meet all other requirements
of employment insurance and all applicable withholding of income tax laws on all
salary and other compensation of said employees.

11.3           CHS further agrees and warrants that it will comply with all
Applicable Laws regarding but not limited to compensation, hours of work, and
other Applicable Laws regarding minimum compensation, overtime and equal
opportunities for employment, and, in particular, CHS warrants and agrees to
comply with the terms of all applicable human rights legislation, employment
standards legislation, workers’ compensation legislation, and labour relations
legislation

11.4           Prior to hiring and periodically during the term of employment as
a condition of continued employment and permitting any CHS Personnel to access
Customer information or to attend at Customer residences for the purpose of
providing Services under this Agreement, CHS shall perform a criminal background
check on all such CHS Personnel. CHS agrees to use the service provider for this
purpose as directed by CTFS. CHS is responsible for any service provider fees
associated with such criminal background check, and there shall be no obligation
to purchase such check from CTFS or its Affiliates. CHS acknowledges and agrees
that it will not allow any CHS Personnel who have been convicted of an offence
under the Criminal Code of Canada for which a pardon has not yet been granted,
to provide or continue to provide Services under this Agreement from and after
the time at which the CHS becomes aware of such conviction.

11.5           At all times, CHS will provide sufficient personnel necessary to
properly provide the Services and produce good Customer relations. At all times,
CHS personnel shall comply with CTFS’ Health & Safety policy (which includes the
requirement for WHMIS training) and Code of Conduct for CTFS’ suppliers, copies
of which are attached hereto as Schedule E.

11.6           CHS and CHS Personnel when dealing with Customers, must have
available on their person and offer as identification when requested by the
Customer, an identification card issued by the service provider approved by CTFS
to CHS, said card identifying CHS and CHS Personnel as an authorized contractor
of CTFS. CHS is responsible for the costs associated with such identification,
provided that there shall be no obligation to purchase such items from CTFS or
its Affiliates.

11.7           CHS will accept responsibility for the control and distribution
of such identification cards to ensure they are used only by current active CHS
Personnel providing the Services. Such control will include the repossession and
return to CTFS of identification cards from CHS Personnel who are no longer
providing services under this Agreement.

11.8           If requested by CTFS, CHS and CHS Personnel must wear Canadian
Tire-branded clothing as directed by CTFS. CHS is responsible for any costs
associated with such Canadian Tire-branded clothing, provided that there shall
be no obligation to purchase such items from CTFS nor its Affiliates.



--------------------------------------------------------------------------------

 

- 12 -

 

11.9           Any vehicle used by CHS and CHS Personnel in providing the
Services shall, during the Term, display such Canadian Tire-branding as agreed
to by the Parties. CHS is responsible for costs associated with such Canadian
Tire-branded signage on vehicles, provided that there shall be no obligation to
purchase such items from CTFS or its Affiliates.

11.10         CHS shall, with the applicable Customer’s consent, prominently
display lawn signs provided by CTFS at the site of each Job, provided that there
shall be no obligation to purchase such signs from CTFS or its Affiliates.

 

12.0

RELATIONSHIP; SUBCONTRACTING

12.1           It is intended that CHS will operate in the capacity of an
independent contractor, that nothing contained in or done pursuant to this
Agreement will be construed as creating a partnership, agency, franchise or
joint venture between or among the Parties and, except for any agency
relationship that may be otherwise expressly provided in this Agreement, no
party will become bound by any conduct, representation, act or omission of any
other party.

12.2           The subcontracting of any obligations of CHS hereunder will not
relieve CHS from any obligation or liability under this Agreement and,
notwithstanding any other provision in this Agreement, CHS will remain
responsible for all obligations, services and functions performed by each
subcontractor of CHS and its and their respective employees to the same extent
as if those obligations, services and functions were performed by CHS and such
work will be deemed to be work performed by CHS and CHS will be fully liable for
all actions and omissions of such subcontractors as they relate to the
performance and delivery of the Services. The representations and warranties of
CHS set out in this Agreement will be deemed to apply to all of the Services
performed by any such subcontractor as though CHS had itself performed such
Services. CHS will at all times be CTFS’ sole point of contact regarding the
Services provided under this Agreement.

12.3           CHS will not disclose any CTFS Data to any subcontractor of CHS
until such subcontractor has executed an agreement in writing confirming such
subcontractor's assumption of the confidentiality obligations of CHS hereunder.
Without limiting the foregoing, CHS will ensure that all subcontracts entered
into by CHS with its subcontractors flow down to such subcontractors all
material obligations of CHS relevant to the services to be performed or products
to be provided by such subcontractor, and flow up to CHS all material rights and
benefits granted by CHS to CTFS hereunder, including:

 

  (a)

confidentiality obligations;

 

  (b)

privacy and security obligations;

 

  (c)

audit requirements; and

 

  (d)

rights and obligations in respect of personnel resources of such subcontractor
in compliance with the provisions hereof and all policies applicable hereunder
to CHS employees, including in respect of criminal checks.



--------------------------------------------------------------------------------

 

- 13 -

 

12.4           If a subcontractor of CHS materially breaches a subcontract, or
if CHS reasonably believes that such subcontractor has materially breached a
subcontract specific to the provision of the Services hereunder, CHS will notify
CTFS in writing and provide CTFS with such information relating to the breach or
alleged breach as CTFS may reasonably request.

12.5           Any breach of the confidentiality obligations set forth in this
Agreement by a subcontractor of CHS will be deemed to constitute a breach of the
confidentiality provisions of this Agreement by CHS.

 

13.0

ADVERTISING

13.1           If requested by CTFS, CHS will actively advertise and promote the
Services subject to the mutual agreement of the Parties as to the amount that
CHS shall be obligated to expend on such activities. CTFS agrees that it will
actively advertise and promote the Products and Services during the Term,
provided that the form, frequency and substance of such advertising and
promotional activities shall be entirely within the discretion of CTFS and CTFS
shall not be obligated to allocate any specific resources to such advertising
and promotion. It is expressly understood and agreed that all signs, advertising
copy, including sales brochures, newspaper advertisements, yellow pages
advertisements, radio and television commercials, all sales promotional plans
and devices, including coupons and contests, which may be utilized by CHS in
order to advertise and actively promote the Services shall first be submitted
for approval by CTFS at least ten (10) Business Days (or such other shorter
period authorized in writing by CTFS) in advance of their proposed publication
or broadcast, provided that there shall be no obligation to purchase such items
from CTFS or its Affiliates. CHS agrees that it will not issue any such
advertising material or conduct any such sales promotional plan or device
without prior approval. CTFS shall have the right to refuse its approval of any
of the said advertising or promotional material which may not properly use the
CTC Trade Marks or insofar as it may subject CTFS to: liability; loss of
goodwill; damage to CTFS’ or any of its Affiliate's reputation, Customer
relations or government relations; or because it does not adhere to the
requirements of any Applicable Laws governing advertising or promotional
practices or because of the failure of such advertising to conform to community
or CTFS’ standards of good taste and honest dealing. All Intellectual Property
Rights in the said advertising or promotional material shall accrue to CTFS and
CHS shall, on request from CTFS, do all things reasonably necessary to protect
and perfect CTFS’ ownership in such material, including any filings,
registrations, execution and delivery of unconditional and irrevocable moral
rights waivers which any Person may have and assignments or other documents that
may reasonably be required pursuant to this Section 13.1.

13.2           Subject to Section 13.3, each Party agrees to maintain this
Agreement and its terms confidential, and will not issue any publicity or press
release regarding its contractual relationship with the other Party, or
regarding the Parties' activities hereunder except with the prior written
approval and consent of the Parties to any such release, which approval and
consent may be withheld by each Party. CHS will not use CTFS’ or CTC’s name in
connection with the provision of the Services except as required and permitted
under the terms of this Agreement.

13.3           Notwithstanding Section 13.2, CHS and its parent, U.S. Home
Systems, Inc., are, however, authorized, without the prior consent of CTFS, to
issue press releases and make public disclosure of this Agreement and its
relationship with CTFS and any other information or transactions as may be
necessary to comply with U.S. federal and state securities laws. CHS will
provide CTFS with reasonable advance written notice of the subject disclosure.



--------------------------------------------------------------------------------

 

- 14 -

 

13.4           CHS will not use CTFS’ or CTC’s name in connection with the
provision of the Services except as required and permitted under the terms of
this Agreement.

 

14.0

OWNERSHIP OF CUSTOMERS, LEADS AND PROSPECTS

14.1           This Agreement, the terms and conditions thereof, all Customers,
Customer lists and all Customer information developed by CTFS, CHS, CHS
Personnel, from the operation of or from records generated as a result of the
operation of the Services hereunder, either during the Term or thereafter, are
deemed to be confidential and the exclusive property of CTFS. CHS shall not
reproduce, release, disclose, sell or in any way make available or furnish,
either directly or indirectly, to any person, firm, corporation, association or
organization at any time, any information concerning the Customers. CHS shall
protect all such Customer information from destruction, loss, theft, misuse or
disclosure during the Term and until such Customer lists and other information
concerning Customers are turned over to CTFS. CHS agrees not to use or permit to
be used, such lists and information concerning Customers in any manner
whatsoever except as may be necessary for the provision of the Services and to
fulfill its obligations under this Agreement. CHS shall at all times maintain
all information, including lists, relating to the Customers and potential
Customers physically separate and distinct from any other information CHS may
maintain that is unrelated to this Agreement. Upon termination of this Agreement
for any reason, CHS shall immediately deliver to CTFS all existing copies of
Customer lists and copies of all other information concerning Customers, whether
written or computerized or otherwise. CHS, CHS Personnel and their respective
officers, directors, employees, agents, designees, successors and assigns, shall
not use any information concerning Customers to solicit any Customers in any
manner whatsoever, or induce or prevail upon any person not to deal with CTFS,
CTC or CTC Dealers or to discontinue his or her dealings with CTFS, CTC or CTC
Dealers or make any attempt thereat.

14.2           All prospects resulting from communication with Customers after
the issuance of a Lead or from the provision of Services by CHS belong to CTFS
and CHS shall promptly notify CTFS of all such prospects.

14.3           If, during the Term, CHS directly or indirectly, performs, orders
or facilitates the performance of any service the same as or similar to the
Services for a Customer after being introduced to such Customer by CTFS, CHS
shall be liable for liquidated damages (and not as a penalty) equal to two times
the amount that the Customer would have paid for such services pursuant to this
Agreement. Such payment is in addition to any other rights CTFS shall have
pursuant to this Agreement, including termination rights.

 

15.0

DATA SECURITY, PRIVACY AND CONFIDENTIAL INFORMATION

15.1           This Agreement, the terms and conditions thereof, any information
relating to the Business, Customers, operations, policies or processes of CTFS
(“CTFS Data”) acquired by CHS in the course of providing Services under this
Agreement shall be treated by CHS as secret and confidential and shall not be
disclosed by it or CHS Personnel to any other person without



--------------------------------------------------------------------------------

 

- 15 -

 

the written authority of CTFS, unless required by Applicable Law. CHS agrees
that such non-disclosure obligation shall be included in and form part of the
CHS’ employment or other agreement with any CHS Personnel providing Services to
or for Customers under this Agreement.

15.2           If CHS is required by Applicable Law to disclose any CTFS Data,
then it shall, to the extent permitted by Applicable Laws, promptly notify CTFS.

15.3           CHS shall restrict access to CTFS Data to CHS Personnel who have
a legitimate business need for such data for the purposes permitted by this
Agreement, and who have agreed to handle such data in accordance with the terms
of this Agreement.

15.4           CHS shall store and protect CTFS Data from loss, theft,
unauthorized access, copying, modification, use or disclosure during
utilization, transmission and storage using technology, physical protection
measures, processes and standards or practices that meet or exceed industry
standard commercially reasonable practices. In the event of any loss, theft or
unauthorized access, copying, modification, use or disclosure occurs, CHS shall
notify CTFS in writing and the parties shall agree, acting reasonably, upon an
appropriate remedial process.

15.5           Upon completion of CHS’ required use of CTFS Data, CHS will
destroy all CTFS Data in accordance with industry standard commercially
reasonable instructions from CTFS.

15.6           CHS shall designate a staff member who will be responsible for
safekeeping all CTFS Data in CHS' possession or under its control and for
ensuring that CHS complies with the requirements of this Agreement respecting
CTFS Data.

15.7           CHS agrees and acknowledges that any breach by CHS or CHS
Personnel of their obligations and duties pursuant to Section 15.0 shall result
in immediate and irreparable harm and damage to CTFS for which monetary damages
alone will not fairly or adequately compensate CTFS or otherwise remedy such
breach. Accordingly, CHS agrees that it shall not oppose or otherwise interfere
with any applications by CTFS to a court of competent jurisdiction for any
equitable relief or remedy associated with any such breach of this Agreement.
CHS agrees and acknowledges that this Section 15.7 is fair and reasonable in the
commercial circumstances of this Agreement and that CHS' agreements in
Section 15.0 have been a material inducement and promise by CHS upon which CTFS
has relied, and been induced, to enter into this Agreement.

15.8           CHS agrees to comply with all applicable privacy and data
protection laws, rules and regulations including the Personal Information
Protection and Electronic Documents Act, (Canada) and all other similar
provincial/territorial legislation in addition to any National Do Not Call
provisions made under the Telecommunications Act (Canada) and any applicable
rules and regulations related to telecommunications or commercial electronic
messages. Without limiting the generality of the foregoing, CHS acknowledges
that in connection with this Agreement CHS may collect and/or receive from or
through CTFS and/or third parties, personal information that can be linked to an
identifiable individual (“Personal Information”) and in connection therewith,
agrees that it shall:



--------------------------------------------------------------------------------

 

- 16 -

 

  (a)

collect, use and maintain Personal Information accurately and solely on behalf
of CTFS for the purposes of and in accordance with the terms of this Agreement;

 

  (b)

at the time of collection, inform any individuals of the stated purpose for its
collection, use or disclosure and request their consent in a form approved by
CTFS;

 

  (c)

maintain Personal Information only for so long as required to fulfill the
Parties’ obligations under this Agreement;

 

  (d)

promptly refer to CTFS any requests received for access to, amendment of or
complaints about Personal Information within its custody, and to co-operate with
CTFS in providing timely access to same;

 

  (e)

amend, rectify, delete or update the Personal Information in accordance with
this Agreement, or otherwise in accordance with instructions from CTFS to do so;

 

  (f)

employ adequate administrative, technical, and physical safeguards to protect
Personal Information in an environment secure against loss, theft or
unauthorized access, disclosure, copying, use or modification;

 

  (g)

not disclose or permit any CHS Personnel or other third party over whom CHS
exercises control to disclose Personal Information, other than to CHS Personnel
who have a need to know and have agreed to abide by the terms of Section 15.0 or
as may be otherwise authorized by CTFS;

 

  (h)

abide by all other reasonable CTFS rules and procedures, as amended and
communicated from time to time in relation to Personal Information;

 

  (i)

notify CTFS immediately of any breach hereof and use its best efforts to
cooperate with CTFS to remedy same;

 

  (j)

permit CTFS, on prior notice, to have reasonable access to facilities (during
normal business hours) and records to review security policies and procedures;

 

  (k)

indemnify and hold harmless CTFS, its Affiliates and their respective directors,
officers, employees, successors, assigns and representatives against all Losses
arising from a breach hereof;

 

  (l)

upon the termination of this Agreement, to immediately destroy all originals,
summaries and copies of Personal Information held in any form unless retention
of such Personal Information is required in connection with the Services
rendered under this Agreement or is required by Applicable Law; and

 

  (m)

not acquire any express or implied rights, title or interest in Personal
Information, which shall at all times remain exclusive property of CTFS.



--------------------------------------------------------------------------------

 

- 17 -

 

15.9               Upon request by CTFS, CHS shall deliver to CTFS a statement
signed by an appropriate senior officer certifying in writing that: (a) it has
developed privacy compliance processes designed to ensure its compliance with
the protection of Personal Information requirements of this Agreement; and
(b) to the best of its knowledge, after reasonable inquiry, it has complied in
all material respects with the confidentiality and privacy requirements set
forth in this Agreement.

15.10             The parties shall bear their respective costs and expenses
incurred as a result of compliance with this Section 15.0.

 

15.11             This  Section

15.0 shall survive the termination or expiration of this Agreement.

 

16.0

CHS’ PURCHASES AND DISPLAYS

16.1               Under no circumstances will CHS make any purchases or incur
any obligation or expenses of any kind in the name of CTFS. CHS will promptly
pay all the obligations in respect of the Services including those for labour
and material and will hold CTFS free and harmless from any and all claims and
liabilities incurred by CHS in the provision of the Services. Upon request by
CTFS, CHS will provide to CTFS the names of material suppliers, authorized
vendors and material subcontractors necessary for the performance of the
Services. CHS agrees to purchase only approved products, materials and supplies
from a list of approved suppliers as set out in Schedule C in its own corporate
name and will contract with suppliers only in its own corporate name and will
not represent itself to any supplier as an agent or representative of CTFS for
such purposes, provided further that there shall be no obligation to purchase
such items from CTFS or its Affiliates. CTFS may, at its discretion, change the
authorized products, materials, supplies and approved suppliers.

16.2               CTFS and CHS shall mutually agree on the location of CTC
Dealer stores in which CHS will install displays of the Products and Services
offered by CHS on behalf of CTFS under this Agreement. The displays will be
manufactured and installed in such locations solely at CHS’ expense. The
displays are the sole property of CHS. The displays may be moved within the CTC
Dealer stores or removed from the CTC Dealer stores at the discretion of CTFS
and the CTC Dealer. However, displays shall not be sold or modified without the
prior consent of CHS. If any Product demonstration units forming part of the
displays are damaged while at a CTC Dealer store (excluding normal wear and tear
that would be associated with a floor model's use as a demonstration unit in a
retail store), CTFS will pay to CHS an amount equal to the reasonable costs of
repair or replacement for such damage.

 

17.0

PERMITS AND LICENCES

17.1               CHS agrees and warrants that CHS and CHS Personnel while
operating the Services under this Agreement will comply with all Applicable Laws
and will comply with CTFS’ general rules and regulations in effect from time to
time provided that copies of such rules and regulations are provided to CHS.

17.2               CHS will, at its sole expense, obtain and keep in effect, any
and all licences, permits and certifications which may be required under any
Applicable Law by virtue of anything done in the provision of the Services and
shall, upon request, provide CTFS with original copies of such licences, permits
and certifications.



--------------------------------------------------------------------------------

 

- 18 -

 

17.3               In the event this Agreement is entered into in the Province
of Quebec, CHS covenants and agrees to provide CTFS with proof of registration
with the Regie des enterprises de construction du Quebec during the Term.

 

18.0

FEES, TAXES

18.1               CHS will, at its sole expense, pay and discharge all licence
fees, certification fees, business, use, sales, gross receipts, income, property
or other similar or different taxes or assessments which may be charged or
levied by reason of anything done in the performance of this Agreement.

 

19.0

TERMINATION

19.1               Upon any default, failure or breach under any of the terms of
this Agreement by a party, the other party may give notice in writing to the
defaulting party requiring such party to rectify any such default, failure or
breach within sixty (60) days of receipt of such notice. If the default, failure
or breach is not rectified within said sixty (60) day period the non-defaulting
party may terminate this Agreement. The defaulting Party agrees to pay and
discharge all costs and expenses including, without limitation, all legal fees
and disbursements, which may be incurred by the non-defaulting Party in
enforcing the terms of this Agreement.

19.2               If CTFS has requested the transfer of any CHS Personnel
pursuant to Section 11.1 and CHS has failed to immediately remove such Person
and the conditions which caused CTFS to object continue, CTFS shall have the
right to give notice in writing to CHS requiring CHS to rectify such failure
within fifteen (15) days of receipt of such notice. If the failure is not
rectified by CHS within said fifteen (15) day period, CTFS may terminate this
Agreement without notice to CHS.

19.3               If CHS becomes unable to properly discharge its obligations
under this Agreement for any reason, CHS shall immediately notify CTFS of such
inability and CTFS shall have the right, but not the obligation to terminate
this Agreement immediately upon written notice to CHS.

19.4               Failure by a party to give notice or otherwise object to any
attempt to correct any default, failure or breach under this Agreement by the
non-defaulting party, or any waiver of the same by the non-defaulting party,
shall not affect or impair the non-defaulting party’s rights in respect of any
subsequent default, failure or breach of the same or a different kind, nor shall
any delay or omission by non-defaulting party in exercising or failing to
exercise any right arising from any default, failure or breach affect or impair
the non-defaulting party's rights in respect of the same or any other default,
failure or breach. The prevailing party in any legal or equitable action brought
under this Section 19.3 or other provision of this Agreement shall, to the
fullest extent permitted under Applicable Laws, be reimbursed by the other party
for its reasonable legal fees and expenses incurred in defending or enforcing
such actions.



--------------------------------------------------------------------------------

 

- 19 -

 

19.5               In the event that (a) any bankruptcy or insolvency
proceedings should be commenced by or against either Party, or (b) any property
of such Party passes into the hands of any receiver, assignee, officer of the
law or creditor, or (c) such Party vacates, abandons, or ceases to operate, the
other Party will have the right to immediately terminate this Agreement without
affecting any other rights or remedies which such other Party may have by reason
hereof.

19.6               CHS or CTFS shall each have the right to terminate this
Agreement without cause, at any time hereafter, by giving to the other party at
least one hundred eighty (180) days’ prior written notice of such termination
provided, however, notwithstanding any provision herein to the contrary, neither
party shall give the other party notice of termination prior to December 30,
2013. If CTFS is the terminating party pursuant to the provisions of this
Section 19.6, CTFS shall, notwithstanding any other provision of this Agreement
to the contrary, continue to refer valid Leads to CHS for a period of one
hundred eighty (180) days following the date of the notice of termination.
During such period, CHS may continue its marketing activities as otherwise
provided under this Agreement and shall be excused from any then existing
provisions of this Agreement which would otherwise prohibit CHS from entering
into contractual arrangements with CTFS competitors as specified in this
Agreement. CHS shall further be authorized to begin marketing and installing its
home improvement products under its own brand and other CTFS competitor brands.
CTFS shall not be entitled to any Marketing Fees or other fees relating to any
such sales by CHS. If CHS is the terminating party pursuant to this
Section 19.6, CTFS shall continue to provide Leads to CHS and CHS will continue
to market and perform the Services for a period of one hundred eighty (180) days
after the date of written notice of termination. All provisions which prohibit
CHS from entering into contractual arrangements with specified CTFS competitors
and from marketing and providing the Services under its own brand and under
other brands shall remain in full force in the Territory until the termination
date of this Agreement, provided, however, that CTFS has continued to provide
Leads to CHS during the 180 day period. CHS shall have up to 90 days after the
termination date to complete Customer Contracts resulting from Leads provided by
CTFS.

19.7               After the termination date of this Agreement, it is agreed
that CHS will not have any right or interest in any Leads or any future
contracts arising out of such Leads and it is further agreed that CTFS may enter
into an agreement for the operation of another or similar business with any
Person CTFS chooses without incurring any liability to CHS whatsoever.

19.8               Immediately upon termination of this Agreement for whatever
reason, CHS shall return to or provide CTFS with all Personal Information,
Customer lists, Customer service records, outstanding quotes, CTFS Data and any
and all identification, including signage, parts, equipment or other materials
supplied by CTFS or which may associate or identify CHS or CHS Personnel with
CTFS or CTC.

19.9               Subsequent to any termination of this Agreement, (whether by
default or expiry) CHS covenants to properly discharge all its outstanding
obligations arising out of unexpired warranties on Customer Contracts and, if
requested by CTFS, will further discharge any obligations to perform on Customer
Contracts that may be outstanding as at the date of any such termination and
CTFS will pay to CHS the CHS Payments in accordance with this Agreement.



--------------------------------------------------------------------------------

 

- 20 -

 

19.10             CTFS reserves the right to notify all Customers that CHS has
ceased to be under contract with CTFS.

 

20.0

INDEMNIFICATION

20.1               CHS covenants that it will protect, defend, hold harmless and
indemnify CTFS, CTC, CTC Dealers, and their respective Affiliates and their
respective directors, officers, employees, agents, contractors, subcontractors,
successors and assigns, from and against any Losses resulting or arising from or
in connection with:

 

  (a)

the alleged or actual violation by CHS, CHS Personnel or their respective
assigns, of any Applicable Law;

 

  (b)

the Services, including any dispute between or among CHS, CHS Personnel, their
respective suppliers and any third Parties, Customers or any of them, in
connection with the conduct of the Services;

 

  (c)

the decontamination or restoration of property ordered by a tribunal or
administrative authority or rendered necessary by one of their orders or
directives), actually or allegedly resulting from or connected with: (i) the
performance of the Services, including goods sold, work done, the delivery and
installation of the Products at the Customer's location, such other services
rendered or products utilized therein; (ii) the operation of or defects in the
Services or any machinery, motor vehicles, or equipment used in connection with
the provision of the Services; (iii) the failure or alleged failure of the
Services or Products or any portions thereof to fully comply with any
warranties, guarantees, or representations of CHS; (iv) any infringement by CHS,
the Services or the Products of the Intellectual Property Rights of any Person;
or (v) from the omission to act or commission of any act, lawful or unlawful, by
CHS or CHS Personnel, or their respective assigns, whether or not such act is
within the scope of the employment or engagement of such CHS Personnel;

 

  (d)

made against CTFS by any CHS Personnel:

 

  (i)

for salaries and wages, fringe benefits, compensation, arbitration, severance or
relocation costs;

 

  (ii)

under the applicable workers’ compensation or workplace safety and insurance
legislation or equivalent or similar provincial or federal legislation and any
successor legislation thereof;

 

  (iii)

arising out of their relationship to CHS or termination of their relationship
for any reason whatsoever; or

 

  (iv)

arising out of any failure to secure and maintain the permits, licences and
certifications which may be required under any Applicable Law,



--------------------------------------------------------------------------------

 

- 21 -

 

and notwithstanding anything to the contrary contained in the Agreement, such
indemnification in respect of any breach, violation or non-performance, damage
to third party property, injury or death occurring during the Term shall survive
the termination or expiry of this Agreement.

20.2               CTFS covenants that it will protect, defend, hold harmless
and indemnify CHS, its Affiliates and their respective directors, officers,
employees, agents, contractors, subcontractors, successors and assigns, from and
against any and all Losses, resulting or arising from or in connection with:

 

  (a)

the alleged or actual violation by CTFS or its assigns, of any Applicable Law;

 

  (b)

any promotional or advertising matter, warranties, labels, and/or instructions
created, furnished or approved by CTFS other than any of the foregoing materials
that are not pre-approved by CTFS;

 

  (c)

the form of any Customer Contract; and

 

  (d)

any financing arrangements between CTFS and a Customer.

20.3               Each Indemnified Party shall cooperate in the defence of any
claim for which indemnification is sought under this Section 20.3. Although the
Indemnifying Party shall have control of the defence of any action for which
indemnification is sought, the Indemnifying Party agrees to comply with the
following requirements in connection with the conduct of the defence of any
claim in which an Indemnified Party has been named a party:

 

  (a)

the Indemnifying Party or its representatives shall keep the Indemnified Party
or its agents informed of all material information pertaining to a claim:

 

  (b)

the Indemnifying Party shall inform the Indemnified Party of the date of any
mediation, arbitration, trial, or settlement conference as soon as possible
after it receives such information; and

 

  (c)

the Indemnifying Party shall inform the Indemnified Party of the outcome of any
mediation, arbitration, motion, trial, or settlement or any other matter from
which appeal rights could arise.

20.4               The Indemnifying Party shall not enter into any settlement or
compromise of the claim that would result in the admission of any liability by
an Indemnified Party, any financial liability on the part of an Indemnified
Party, or that would subject an Indemnified Party to injunctive relief without
first obtaining such Indemnified Party's prior written consent.

20.5               Should the Indemnifying Party fail to assume its obligations,
including its obligation to diligently pursue and pay for the defence of the
Indemnified Party, under this Section 20.0 within fifteen (15) days of notice of
the claim for indemnification, the Indemnified Party agrees that the Indemnified
Party shall have the right, but not the obligation, to proceed on its own behalf
to so defend itself. The Indemnified Party may thereafter require from the
Indemnifying Party reimbursement of any and all costs and expenses (including
legal fees and disbursements) and any indemnity paid by the Indemnified Party on
behalf of the Indemnifying Party.



--------------------------------------------------------------------------------

 

- 22 -

 

20.6               If CTFS undertakes any steps to decontaminate a spill for
whatever reason, it shall be without prejudice to CTFS exercising any other
rights under this Agreement, and does not in any way relieve the CHS of its
obligations to indemnify in virtue of this Agreement.

20.7               The foregoing obligations concerning indemnification are in
addition to any other indemnification obligations that may be set forth
elsewhere in this Agreement or in any attachment to this Agreement.

20.8               UNDER NO CIRCUMSTANCES WILL EITHER PARTY BE LIABLE TO THE
OTHER PARTY OR ANY OTHER PERSON FOR INDIRECT, INCIDENTAL, CONSEQUENTIAL,
PUNITIVE, SPECIAL OR EXEMPLARY DAMAGES OF ANY KIND OR NATURE WHATSOEVER,
INCLUDING LOSS OF REVENUE, ANTICIPATED PROFITS OR BUSINESS OR ANY DAMAGES TO
REPUTATION WHETHER IN AN ACTION BASED ON CONTRACT, WARRANTY, STRICT LIABILITY,
TORT (INCLUDING, WITHOUT LIMITATION, NEGLIGENCE), EVEN IF SUCH PARTY HAS BEEN
ADVISED OF THE POSSIBILITY OF SUCH DAMAGES OF SUCH DAMAGES OR SUCH DAMAGES COULD
HAVE BEEN REASONABLY FORESEEN BY SUCH PARTY, ARISING OUT OF OR IN ANY WAY
RELATING TO THIS AGREEMENT, INCLUDING SUCH PARTY'S TERMINATION OF THIS AGREEMENT
OR BUSINESS RELATIONS WITH THE OTHER PARTY OR SUCH DAMAGES RESULTING FROM ANY
BREACH OF THIS AGREEMENT.

 

21.0

DISPUTE RESOLUTION

21.1               The Parties will attempt in good faith to resolve any
dispute, disagreement, controversy, question or claim arising out of or relating
to this Agreement (a “Dispute”) promptly by negotiation between executives who
have authority to settle the Dispute and who are at a higher level of management
than the persons with direct responsibility for the administration of this
Agreement. Either party may give the other party written notice of any Dispute
not resolved in the normal course of business. Within fifteen (15) Business Days
after delivery of the notice, the receiving party will submit to the other a
written response. The notice and response will include (a) a statement of each
party’s position and a summary of arguments supporting that position, and
(b) the name and title of the executive who will represent that party and of any
other person who will accompany the executive. Within thirty (30) Business Days
after delivery of the disputing party’s notice, the executives of both Parties
will meet at a mutually acceptable time and place, and thereafter as often as
they reasonably deem necessary, to attempt to resolve the Dispute.

 

21.2               All

reasonable requests for information made by one party to the other will be
honoured.

21.3               If the Dispute has not been resolved by these representatives
within sixty (60) Business Days of the disputing party’s notice, or if the
Parties fail to meet within thirty (30) Business Days of the disputing party’s
notice, the Parties agree to submit the Dispute to



--------------------------------------------------------------------------------

 

- 23 -

 

mediation and to bear equally the costs of the mediation. The Parties will
jointly appoint a mutually acceptable mediator and agree to participate in good
faith in the mediation and negotiations for a period of thirty (30) days.

21.4               If the Parties are not successful in resolving the Dispute
through its executives or through mediation provided for in Section 21.1 and
Section 21.3, the Parties hereto agree that the Dispute will be referred to and
finally settled by binding arbitration pursuant to the following provisions:

 

  (a)

The place of arbitration will be Toronto, Ontario;

 

  (b)

The governing law, both substantive and procedural, will be that of Ontario;

 

  (c)

The language of the arbitration proceedings will be in English;

 

  (d)

The arbitration will be conducted under the rules and procedures in the
Arbitration Act, 1991 (Ontario);

 

  (e)

The arbitration may be commenced by either party giving written notice to the
other party of its wish to submit the Dispute to arbitration and requiring the
other party’s participation in the appointment of an arbitrator under this
Agreement;

 

  (f)

There will be one arbitrator chosen by and acceptable to the Parties, who is
qualified by education and training to pass upon the particular matter to be
decided. If the Parties hereto cannot agree on a suitable arbitrator within
fifteen (15) Business Days, then either party may apply to the court to appoint
one pursuant to section 10 of the Arbitration Act, 1991 (Ontario); and

 

  (g)

The arbitration award will be binding between the Parties and recognized and
enforced by the court and there will be no appeal from the award except on a
question of law and only with leave, pursuant to section 45(1) of the
Arbitration Act, 1991 (Ontario).

 

22.0

RELEASE

22.1               CHS agrees to release and hold harmless CTFS, its employees,
officers and directors and all other companies owned, operated, Controlled by or
Affiliated with CTFS for all and any damages or losses caused by CHS. CTFS
agrees to release and hold harmless CHS, its employees, officers and directors
and all other companies owned, operated, Controlled by or Affiliated with CHS
for all and any damages or losses caused by CTFS.

 

23.0

INSURANCE

23.1               CHS hereby agrees and covenants that it will, at its sole
expense, obtain and maintain, during the Term, the following policies of
insurance from a company or companies satisfactory to CTFS and adequate to fully
protect CTFS, CTC, CTC Dealers and CHS from and against all expenses, claims,
actions, liabilities and losses arising out of subjects covered by said policies
of insurance:



--------------------------------------------------------------------------------

 

- 24 -

 

  (a)

workers’ compensation insurance coverage with the applicable
provincial/territorial Workers’ Compensation Board or equivalent and/or
employer’s liability insurance covering all CHS Personnel.

 

  (b)

comprehensive general liability insurance, including products and completed
operations coverage with a twenty-four (24) month indemnity period and
containing a contractual liability endorsement specifically covering CHS’
indemnification under this Agreement. The policy must contain a cross liability
clause and must not have any exclusion for work done by sub-contractors and/or
sub-trades. The policy must also provide coverage for non-owned automobile
liability as well as tenant’s legal liability. The limits of liability must not
be less than five million dollars ($5,000,000.00) for bodily injury, death and
property damage.

 

  (c)

motor vehicle liability insurance covering all vehicles used by CHS in
connection with the Services hereunder with limits of not less than two million
dollars ($2,000,000.00), combined single limit for bodily injury, death and
property damage per accident.

 

  (d)

all risk property insurance, including theft upon CHS' property, equipment and
merchandise utilized in the provision of the Services.

 

  (e)

CHS shall also provide evidence of employee dishonesty coverage to include CHS
and those under its direction in an amount not less than thirty thousand dollars
($30,000.00).

23.2               All policies of insurance mentioned above will name CTFS, as
an additional named insured and such policies shall not be subject to material
change or cancellation except upon at least thirty (30) days prior written
notice addressed to CTFS. Said policies shall be prepared in such a form that
CTFS shall not be liable for any premiums at any time.

23.3               Every policy of insurance maintained or required to be
maintained by CHS under this Agreement shall contain a waiver of subrogation
clause.

23.4               CHS shall furnish CTFS with copies of all such policies or
certificates of insurance as evidence of such insurance prior to the
commencement of the operation of the Services under this Agreement. If in CTFS’
opinion, such policies do not afford adequate protection for CTFS, CTFS will so
advise CHS and if CHS does not furnish evidence of such additional coverage
within fifteen (15) days CTFS shall have the right (i) to obtain such additional
insurance at the expense of CHS and deduct same from the payment to CHS on CHS'
invoice(s) as set out herein; or (ii) immediately terminate this Agreement. CHS
will provide to CTFS certificates of insurance upon the anniversary date(s) of
all applicable policies described herein including, but not limited to,
confirmation of workers’ compensation insurance coverage.

23.5               Any approval by CTFS of any of CHS’ insurance policies or
additional insurance obtained by CTFS on CHS’ behalf shall not relieve CHS of
any responsibility hereunder.



--------------------------------------------------------------------------------

 

- 25 -

 

23.6               Notwithstanding the foregoing, nothing in this Section will
in any way serve to reduce, limit or modify the liability of CHS under the terms
of this Agreement.

 

24.0

ASSIGNS

24.1               This Agreement will be binding upon and enure to the benefit
to the Parties and their respective successors and permitted assigns, it being
expressly stipulated that nothing herein contained will authorize an assignment
or sub-license under this Agreement, the sale or transfer or any interest, or
delegation of any duties hereunder by either of the Parties, without the prior
written consent of the other Party. For the purposes of this Section 24.0, a
change in Control of CHS that results in CHS being Controlled by any of the
Persons set out in Section 3.1 or their respective Affiliates shall be deemed to
be an assignment by CHS of this Agreement subject to this Section 24.1 that
requires the prior written consent of CTFS.

24.2               CTFS may assign or subcontract its rights and
responsibilities under this Agreement, to any of its Affiliates, without the
prior written consent of CHS and without any recourse by CHS after such
assignment, except such assignee shall agree in writing to the assumption of all
terms and conditions and obligations of CTFS under this Agreement.

 

25.0

NOTICES

25.1               All notices herein provided for or which may be given in
connection with this Agreement will be in writing and given by certified or
registered mail with postage prepaid and return receipt requested or by private
courier or by facsimile transmission with original copy forwarded by ordinary
mail.

If any such notice be given by CHS to CTFS, it will be addressed to:

    CANADIAN TIRE FINANCIAL SERVICES LIMITED

    3475 Superior Court

    Oakville, ON L6L 0C6

    Attention: AVP, Home Services

    Fax No.:         905-465-6030

    and a copy to:

    CANADIAN TIRE FINANCIAL SERVICES LIMITED

    3475 Superior Court

    Oakville, ON L6L 0C6

    Attention: VP, Legal and Regulatory Affairs

    Fax No.: 905-465-6033



--------------------------------------------------------------------------------

 

- 26 -

 

and if given by CTFS to CHS, such notice will be addressed to:

    CANADIAN HOMES SYSTEMS, LTD.

    C/O US HOME SYSTEMS

    2951 Kinwest Parkway

    Irving, TX 75063

    Facsimile No.: 214- 614 4775

and any such notice shall be deemed to have been given when deposited in the
mail or sent by private courier or sent by facsimile transmission.

 

26.0

ENTIRE AGREEMENT

26.1            This Agreement sets forth the entire agreement and understanding
between the Parties hereto with respect to the subject matter hereof. Subject to
the following, this Agreement shall not be supplemented, modified or amended
except by a written instrument signed the Parties.

 

27.0

REPRESENTATIONS, WARRANTIES AND COVENANTS

 

27.1

Mutual Representations and Warranties

 

    

Each party hereby represents and warrants to the other party that:

 

  (a)

such party is a corporation duly incorporated, validly existing and in good
standing under the laws of its jurisdiction of incorporation, and has all
requisite corporate power and authority to own and operate its business and
properties and to carry on its business as such business is now being conducted,
and is duly qualified to do business in all jurisdictions in which the
transaction of its business in connection with the performance of its
obligations in connection with this Agreement makes such qualification
necessary;

 

  (b)

such party has full corporate power and authority to execute and deliver this
Agreement and to perform its obligations hereunder, and the execution, delivery
and performance of this Agreement by such party have been duly authorized by all
necessary corporate action on the part of such party;

 

  (c)

this Agreement has been duly executed and delivered by such party and is valid
and binding on such party, enforceable in accordance with its terms, except as
enforcement thereof may be limited by or with respect to: (i) applicable
insolvency, moratorium, bankruptcy, fraudulent conveyance and other similar laws
of general application relating to or affecting the rights and remedies of
creditors; (ii) application of equitable principles (whether enforcement is
sought in proceedings in equity or at law); and (iii) the fact that the remedy
of specific enforcement or of injunctive relief is subject to the discretion of
the court before which any proceeding therefore may be brought;

 

  (d)

all authorizations by, approvals or orders by, consents of, notices to, filings
with or other acts by or in respect of any Governmental Authority or any other
Person applicable for such party in connection with the execution, delivery and
performance of this Agreement have been obtained or will be obtained or
completed in due course;



--------------------------------------------------------------------------------

 

- 27 -

 

  (e)

the execution, delivery and performance of this Agreement by such party and the
consummation of the transactions contemplated hereby do not and will not
contravene the constating documents of such party (including any certificate of
incorporation, by-laws, or charter, as applicable) and do not and will not
conflict with or result in a breach of or default under any indenture,
agreement, judgement, decree, order or ruling to which such party is a party or
is otherwise subject that would materially adversely affect such party's ability
to perform its obligations under this Agreement; and

 

  (f)

there are no suits or actions pending or, to the best of its knowledge,
threatened against such party that would affect the Services or performance of
its obligations hereunder.

Each of the above will be construed as a separate representation, warranty or
covenant on behalf of the party giving it, and will not be limited or restricted
by reference to, or inference from, the terms of any other warranty or
representation or any other terms of this Agreement and each party acknowledges
and agrees that compliance by it with the warranties (or any of them) will not
of itself constitute performance of any of its other obligations under this
Agreement.

 

27.2

CHS Representations and Warranties and Covenants

CHS represents, warrants and covenants to and with CTFS that as of the date
hereof, and at all times during the Term that:

 

  (a)

it will be fully qualified, licensed, staffed and equipped to perform the
Services on or prior to the Commencement Date;

 

  (b)

the Services will comply at all times with all Applicable Laws, including
applicable federal privacy laws,

 

  (c)

to the knowledge of CHS, the Services and the Products do not and will not
infringe or violate or constitute a misappropriation of any Intellectual
Property Right or other rights of any Person;

 

  (d)

CHS is not a non-resident of Canada for the purposes of the Income Tax Act
(Canada);

 

  (e)

CHS is a registrant for the purposes of the Excise Tax Act (Canada) under
registration number 80259 09191 RT0001;

 

  (f)

CHS has and will have the right to convey Products to Customers in connection
with the Services; and

 

  (g)

the Products supplied to Customers as part of the Services, including each
component part and each component of the packaging thereof will be: (i) of
merchantable quality and free from faulty workmanship, material or design;
(ii) reasonably fit for the purposes for which such Products are intended to be
used by Customers, and (iii) free from any lien, claim or encumbrance of any
nature or kind.



--------------------------------------------------------------------------------

 

- 28 -

 

Each of the above will be construed as a separate warranty or representation on
behalf of CHS and will not be limited or restricted by reference to, or
inference from, the terms of any other warranty or representation or any other
terms of this Agreement.

27.3               It is understood that no promises or representations
whatsoever have been made as to the potential amount of business or payments CHS
can expect at any time during the Term.

27.4               CHS represents and warrants that CHS is responsible only for
any expenses incurred related to this Agreement by CHS and agrees that CTFS will
not be obligated for any expense incurred by CHS in connection with any increase
in the number of CHS’ employees or expenditures made by CHS for additional
facilities or equipment. CTFS agrees that it shall be responsible for its legal
and other fees and expenses relating to the preparation of this Agreement and as
may be necessary for CTFS to integrate and acclimate CHS with CTFS’ process, the
Products and Services.

 

28.0

ILLEGAL PROVISIONS

28.1               If any provision of this Agreement shall be held to be
invalid, illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provision hereof, and this Agreement
shall be construed as if such invalid, illegal or unenforceable provision had
never been contained herein.

 

29.0

GOVERNING LAWS

29.1               This Agreement shall be interpreted and governed by the laws
of the province of Ontario and the laws of Canada applicable therein.

 

30.0

FORCE MAJEURE

30.1               No party shall be responsible for, or be in breach of this
Agreement, if it is unable to perform as a result of delays or failures due to
any cause beyond its control and not due, in any way, to its own negligence and
which cannot be overcome by the exercise of due diligence. Such causes shall
include, but shall not be limited to, labour disturbances, riots, fires,
earthquakes, floods, storms, lightening, epidemics, wars, disorder, hostilities,
expropriation or confiscation of properties, failures or delays by carriers,
including provision of electric and telephone service carriers, interference by
civil or military authorities, whether legal or de facto, and whether purporting
to act under some constitution, decree or law.

 

31.0

TIME OF THE ESSENCE

31.1               Time shall be of the essence with respect to this Agreement.
The Parties shall perform all of their respective obligations and duties, all of
which shall be performed and honoured strictly in accordance with the terms of
this Agreement notwithstanding any prior, continuing or subsequent course of
dealing, custom, or usage in trade.



--------------------------------------------------------------------------------

 

- 29 -

 

32.0

INTERPRETATION

32.1               The Parties acknowledge that they have each participated in
settling the terms of this Agreement. The Parties agree that any rule of legal
interpretation to the effect that any ambiguity is to be resolved against the
drafting party will not apply in interpreting this Agreement.

32.2               The section and paragraph titles in this Agreement have been
placed thereon for the mere convenience of the Parties, and shall not be
considered in any construction or interpretation of this Agreement.

32.3               Where this Agreement uses the word “including,” it means
“including without limitation,” and where it uses the word “includes,” it means
“includes without limitation.

32.4               Unless specified otherwise, all dollar amounts expressed in
this Agreement refer to lawful Canadian currency.

32.5               Unless the context requires otherwise, words importing the
singular number include the plural and vice versa; words importing gender
include all genders.

32.6               In this Agreement, a period of days begins on the first day
after the event that began the period and ends at 5:00 p.m. Toronto, Ontario
time on the last day of the period. If any period of time is to expire, or any
action or event is to occur, on any day that is not a Business Day, the period
expires, or the action or event is considered to occur, at 5:00 p.m. Toronto,
Ontario time on the next Business Day.

 

33.0

LANGUAGE

33.1               The parties hereto hereby declare that it is their express
wish that this Agreement and all amendments thereto be drawn up in English. Les
parties en présence déclarent par le présente que c'est leur volonté expresse
que ce Contrat et tout amendement subséquent soient rédigés en langue anglaise.

 

34.0

JOINT AND SEVERAL

34.1               If two or more individuals, corporations, partnerships or
other entities (or any combination of two or more thereof) shall sign or be
subject to the terms and conditions of this Agreement as CHS or as Guarantor,
the liability of each of them under this Agreement shall be deemed to be joint
and several.

 

35.0

GUARANTEE

35.1               In consideration of CTFS entering into this Agreement with
CHS and in consideration of the sum of two dollars ($2) and other good and
valuable consideration, (the receipt and sufficiency whereof is hereby
acknowledged by Guarantor) Guarantor hereby unconditionally guarantees to CTFS
that CHS will pay all amounts to be paid and otherwise observe and perform all
terms and conditions to be so observed and performed by CHS in this Agreement.
If CHS shall default in making any such payments or in the observance or
performance of any such obligations, Guarantor hereby covenants and agrees to
pay to CTFS forthwith upon demand all amounts not so paid by CHS and all damages
that may arise in consequence of any such non-observance or non-performance.



--------------------------------------------------------------------------------

 

- 30 -

 

35.2               In the enforcement of any of its rights against Guarantor,
CTFS may in its discretion proceed as if Guarantor was the primary obligor under
this Agreement. Guarantor hereby waives any right to require CTFS to proceed
against CHS before proceeding against Guarantor.

35.3               No dealings of whatsoever kind between CTFS and CHS and/or
any other persons as CTFS may see fit, whether with or without notice to
Guarantor, shall exonerate, release, discharge or in any way reduce the
obligations of Guarantor in whole or in part, and in particular, and without
limiting the generality of the foregoing, CTFS may modify or amend this
Agreement, grant any indulgence, release, postponement or extension of time,
waive any term or condition of this Agreement or any obligation of CHS, take or
release any securities or other guarantees for the performance by CHS of its
obligations and otherwise deal with CHS and/or any other persons as CTFS may see
fit without affecting, lessening or limiting in any way the liability of
Guarantor.

35.4               Notwithstanding any assignment for the general benefit of
creditors or any bankruptcy or any other act of insolvency by CHS and
notwithstanding any rejection, disaffirment or disclaimer of this Agreement
(including its agreement and covenant under this Section 35.0), Guarantor shall
continue to be fully liable hereunder.

35.5               Without in any way limiting the generality of any other
section of this Agreement, the covenants and agreement of Guarantor contained in
this Section 35.0 shall enure to the benefit of and be binding upon Guarantor
and the successors and assigns of Guarantor.

35.6               Guarantor acknowledges reviewing all of the provisions of
this Agreement and agrees to be bound by all of the provisions hereof insofar as
applicable to it which, by its execution of this Agreement, it covenants and
agrees to abide by and be bound by.

 

36.0

COUNTERPARTS

36.1               This Agreement may be signed in counterparts, each of which
is an original, and all of which taken together constitute one single document.
Counterparts may be transmitted by fax or in electronically scanned form.
Parties transmitting by fax or electronically will also deliver the original
counterpart to the other parties, but failure to do so does not invalidate this
Agreement.

 

[Remainder of page intentionally left blank. Signature page follows.]



--------------------------------------------------------------------------------

 

- 31 -

 

IN WITNESS WHEREOF the Parties hereto have caused this Agreement to be executed
by their duly authorized signatories as at the date first shown above.

 

  CANADIAN TIRE FINANCIAL SERVICES LIMITED     Per:      

/s/ Jim Kozack

    Name:   Jim Kozack     Title:   VP-Marketing                 Per:  

/s/ Linda Drysdale

    Name:   Linda Drysdale     Title:   VP-Finance                              
        CANADIAN HOME SYSTEMS, LTD.         By:  

/s/ Murray H. Gross

    Name:   Murray H. Gross     Title:   President and CEO                      
    U.S. HOME SYSTEMS, INC.         By:  

/s/ Murray H. Gross

    Name:   Murray H. Gross     Title:   President and CEO